Name: Commission Regulation (EEC) No 587/88 of 2 March 1988 closing two invitations to tender on the supply of common wheat to Ethiopia and of durum wheat to Tunisia through the World Food Programme as food aid
 Type: Regulation
 Subject Matter: plant product;  Africa;  United Nations;  cooperation policy
 Date Published: nan

 No L 57/20 Official Journal of the European Communities 3. 3. 88 COMMISSION REGULATION (EEC) No 587/88 of 2 March 1988 closing two invitations to tender on the supply of common wheat to Ethiopia and of durum wheat to Tunisia through the World Food Programme as food aid HAS ADOPTED THIS REGULATION : Article 1 Annexes II (Operation No 1095/87) and III (Operation No 1094/87) to Regulation (EEC) No 359/88 are hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas by Regulation (EEC) No 359/88 (3) the Commis ­ sion opened in particular two invitations to tender for the supply as food aid through the World Food Programme on the one hand of 6 114 tonnes of common wheat to Ethiopia and on the other hand of 10 870 tonnes of durum wheat to Tunisia ; whereas the conditions for those two supplies should be reviewed and consequently the two invitations to tender in question should be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 35, 9 . 2. 1988, p. 8 .